Waterman, P. J. Appellant appeals from a judgment rendered against him by the Superior Court, in a proceeding -wherein he was sued as a garnishee. Upon the trial, it being on appeal from a judgment rendered by a justice of the peace, appellant admitted that he owed William Donohue §22.50 for wages. Donohue testified that he ivas the head of a family consisting of himself and three children, with whom he had lived in Chicago for some nine years. The plaintiff testified that he had a judgment against Donohue for more than §22.50. There ivas no dispute that Donohue Avas the head of a family and lived Avith the same, nor that the sum OAving him Avas for Avages ; such being tlib case, his Avages to the extent of §50 were exempt from garnishment. Revised Statutes, Chap. 62, Sec. 14. It was not necessary that the garnishee should personally appear in the Superior Court and insist upon the exemption to Avhich his creditor Avas entitled. It Avas sufficient that his counsel then set up such exemption and that the right Avas abundantly established. The judgment, if any, of the plaintiff against Donohue, was not proved in any competent manner. The statement by the plaintiff that he had a judgment against Donohue implies that there is better evidence of its existence than mere testimony can be. The garnishee should haATe been dismissed. The judgment of the court beloAV against him will be reversed, and the cause remanded. Reversed and remanded.